UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-21556 Investment Company Act file Perritt Funds, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive Suite 2880 Chicago, IL 60606 (Address of principal executive offices) (Zip code) Michael J. Corbett 300 South Wacker Drive Suite 2880 Chicago, IL 60606 (Name and address of agent for service) 1-312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: 10/31/12 Date of reporting period: 7/1/2011 – 6/30/2012 Item 1. Proxy Voting Record. The table below discloses information regarding how the Perritt Ultra Microcap Fund voted proxies relating toits portfolio securities during the most 12-month period ended June 30, 2012 Issuer Symbol CUSIP Mtg Date Proposal Proposed By Voted For/Against/Abstain For Management Kratos Defense & Sec Solutions, Inc. KTOS 50077B207 7/26/2011 To approve the issuance of Kratos Common Stock, par value$0.001 per share, in connection with the merger comtemplated by the agreement and plan of merger, dated a/o May 15, 22011. by and among Kratos, Integral Systems, Inc. IRIS Merger Sub LLc, a wholly-owned subsidiary of Kratos. M Y For Y To approve the adjournment of the Kratos Special meeting, if nececessary, to solicit additional proxies if there are not sufficient votes in favor of Kratos proposal 1 M Y For Y The LGL Group, Inc. LGL 50186A108 8/4/2011 Directors recommend nominees: James Abel, Michael Chiu, Vincent Enright, Timothy Foufas, Marc Gabelli, Patrick Guarino, Manjit Kalha, Paul Kaminsi M Y For Y Aoption and approval of the 2011 Incentive Plan. M Y For Y Ratification of the appointment of McGladrey and Pullen, LLP as the company's independent registered publicaccounting firm for the fiscal yer ending December 31, 2011 M Y For Y Rentrak Corporation RENT 8/24/2011 A vote for Election of the following nominess:William Engel, Richard Hochhauser, William Livek, AnneMacDonald, Martin O'Connor, Brent Rosenthal, Ralph Shaw M Y For Y Ratify the appointment of Grant Thornton LLP as our independent registered public accounting firm. M Y For Y Approval of the Rentrak Corporation 2011 Incentive plan M Y For Y Approval of the Rentrak Corporation 2011 Employee Stock Purchase Plan M Y For Y Appproval on an advisory basis, the compnsation of Rentrak's named executive officers. M Y For Y Advisory vote on frequency of future votes on name sexecutive officer compensation. M Y For Y Perma-Fix Environmental Services, Inc. PESI 8/24/2011 Directors recommend: Louis F. Centofanti, Robert L. Ferguson, Jack Lahav, Joe R. Reeder, Larry M. Shelton, Dr. Charles E. Young, Mark A. Swecker M Y For Y Ratification of the appointment of BDO USA< LLP as the independent auditors of the company for fiscal year 2011 M Y For Y Approve aby non-binding vote, 2010 compensation of named executive officers M Y For Y Recommend by non-binding vote, the frequency of future advisory votes on executive compensation 3 YR. M Y For Y American Software, Inc. AMSWA 8/22/2011 Directors recommend: Dennis Hogue, Dr. John J. Jarvis, James B. Miller Jr. M Y For Y Advisory vote on executive compensation. To approve on an advisory basis the compensation of our named excutive officers. M Y For Y Advisory vote on frequency of advisory vote.To vote on an advisory basis to determine the frequency of future advisory voting on the compensation of our named executive foficiers. M Y For Y Ratification of accounting firm.To ratify the appointment of KMPG LLP as the comapany's independent registered public accounting firm for the fiscal year ending April 30, 2012. M Y For Y OSI Geospatial Inc. OSIIF 67103T101 8/23/2011 Election of Directors: Mark Rivers, Kenneth Kirkpatrick, James Girard, Prashant Pathak,m Charles A. Stott M Y For Y Set the number of directors at Five (5) M Y For Y To approve by ordinary resolution the appointment of Deloitte & Touche, LLp as the auditor of the company for the ensuing yer and authorize the directors tofix their remuneration. M Y For Y Navarre Corporation NAVR 9/15/2011 Directors Recommend: Kathleen Iverson, Bradley J. Shisler, Richard S. Wills M Y For Y Ratifying the appointlment of Grand Thornton LLP M Y For Y Approving, on an advisory basis, the compensation of our named executive officers for FY2011 as disclosed in the accompanying proxy statement (say on pay). M Y For Y Approving, on an advisory basis, the frequency of future say on pay votes every.3 Yr. M Y For Y Iteris Inc. ITI 46564T107 9/16/2011 Directors Recommend: Richard Char, Kevin C. Daly, PH.D, Gregory A. Miner, Abbas Mohaddes, Joel Slutzky, Thomas.L Thomas, Mikel Williams M Y For Y Ratification of McGladrey & Pullen, LLP as the independent registered public accounting firm of Iteris for the fiscal year ending March 31, 2012. M Y For Y Friedman Industries, Inc. FRD 9/1/2011 Directors Recommend: W. Crow,D. Agrawal, C. Hall, A. Rauch, M. Reichental, H. Rich, Spira, J. Williams M Y For Y PC MALL, INC. MALL 69323k100 9/21/2011 1. To elect the four nominees named in the accompanying proxy statement as directors of the Company to serve until the 2012 Annual Meeting of Stockholders or until their successors are duly elected and qualified;Frank Khulusi, Thomas Maloof Ronald Reck, Paul Heeschen M Y For Y 2. ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31 M Y For Y 3. To transact such other business as may properly come before the meeting or any adjournment thereof. M Y For Y Schmitt Industries, Inc. SMIT 10/7/2011 Directors recommend election for: MICHAEL J. ELLSWORTH M Y For Y Concurrent Computer Corporation CCUR 10/26/2011 Directors recommend:Charles Blackmon, Larry L. Enterline, Shelton James, Dan Mondor, Steve G. Nussrallah M Y For Y TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2012. M Y For Y TO APPROVE THE ADOPTION OF THE 2 M Y For Y Orion Energy Systems, Inc. OESX 10/26/2011 Directors recommend: Michael J. Potts, Elizabeth Gamsky Rich M Y For Y ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY SHAREHOLDER VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y RATIFICATION OF BDO USA, LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. M Y For Y PROPOSAL TO APPROVE AN AMENDMENT OF THE COMPANY'S 2, CONTINGENT ON ACHIEVEMENT OF CERTAIN SPECIFIED FINANCIAL OBJECTIVES FOR FISCAL 2012. M Y For Y PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S 2-BASED COMPENSATION UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. M Y For Y Micronetics, Inc. NOIZ 10/20/2011 Directors recommend: Gerald Hattori, D'Anne Hurd, David Robbins, David Siegel M Y For Y RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE COMPANY'S FISCAL YEAR ENDING MARCH 31, 2012. M Y For Y IN THEIR DISCRETION, ON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE MEETING. M Y For Y Acorn Energy, Inc. ACFN 10/17/2011 Directors recommend: John Moore, George Morgenstern, Richard Giacco, Joe Musanti, Richard Rimer, Samuel Zentman M Y For Y RATIFICATION OF THE SELECTION OF FRIEDMAN LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2011. M Y For Y RATIFICATION OF THE SELECTION OF FRIEDMAN LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2011. M Y For Y TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. M Y For Y Advance Biomaterials Corp. ASNB 00767T109 10/4/2011 Directors recommend: Mark R. Tauscher M Y For Y TO RATIFY THE SELECTION OF MCGLADREY & PULLEN, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2012. M Y For Y Tandy Brands Accessories, Inc. TBAC 10/18/2011 Directors recommend:James Gaertner, Roger Hemminghaus, NR McGeachy Colombe Nicholas, William D. Summitt M Y For Y ` TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT AUDITOR FOR FISCAL 2012. M Y For Y Magnetek, Inc. MAG 11/9/2011 Directors recommend: David Bloss, Ykon Y. Jorden Alan B. Levine, Peter McCormick, Mitchell Quain, David Reiland M Y For Y RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE SIX-MONTH TRANSITION PERIOD ENDING JANUARY 1, 2012. M Y For Y AMEND MAGNETEK'S RESTATED CERTIFICATE OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT WITH THE FINAL DECISION TO PROCEED DETERMINED BY THE BOARD OF DIRECTORS NOT LATER THAN DECEMBER 31, 2012. M Y For Y APPROVAL OF FIRST AMENDMENT TO SECOND AMENDED AND RESTATED 2, INC. M Y For Y APPROVAL OF DIRECTOR COMPENSATION AND DEFERRAL INVESTMENT PLAN. M Y For Y NON-BINDING VOTE ON EXECUTIVE COMPENSATION. M Y For Y NON-BINDING VOTE ON THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION 1YR. M Y For Y PHC, Inc. PHC 10/26/2011 TO CONSIDER AND VOTE ON A PROPOSAL TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 23, 2011, AMONG PHC, INC., ACADIA HEALTHCARE COMPANY, INC. AND ACADIA MERGER SUB, LLC, A WHOLLY-OWNED SUBSIDIARY OF ACADIA, PURSUANT TO WHICH PHC WILL MERGE WITH AND INTO ACADIA MERGER SUB, LLC. M Y Against N TO CONSIDER AND CAST AN ADVISORY VOTE ON THE COMPENSATION TO BE RECEIVED BY PHC'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. M Y Against N TO CONSIDER AND VOTE ON A PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES, IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF SUCH ADJOURNMENT TO APPROVE THE MERGER AGREEMENT. M Y Against N John B. Sanfillippo & Son, Inc. JBSS 11/9/2011 Directors Recommend: Governor Jim Edgar, Daniel Wright, Ellen C. Taaffe M Y For Y RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y Against Y FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. 1 YR. M Y For Y Sparton Corporation SPA 10/26/2011 Directors Proposals: James D. Fast, Josteph Hartnett, David Molfenter,Douglas Schrank, Jam es Swartwout, Cary B. Wood M Y For Y RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE CORPORATION FOR THE FISCAL YEAR ENDING JUNE 30, 2012. M Y For Y TO APPROVE THE NAMED EXECUTIVE OFFICER COMPENSATION BY AN ADVISORY VOTE. M Y For Y TO APPROVE THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS BY AN ADVISORY VOTE.1 YR. M Y For Y Versar, Inc. VSR 11/16/2011 Directors Recommend:Robert Durfee, Paul Hoeper, Jamie L. Gallagher, Amoretta Hoeber, Amir Metry, Anthony L. Otten, Ruth I. Dreessem. Jeffrey A. Wagonhurst M Y For Y RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT ACCOUNTANTS FOR FISCAL YEAR 2012. M Y For Y Allied Healthcare Products, Inc. AHPI 11/10/2011 Dirctors Recommend: Judith T. Graves, Joseph E. Root, Dr. William A. Peck, Earl Refsland, John Weil M Y For Y Ratify Rubinbrown LLP as independent registered public accounting firm. M Y For Y Perceptron,Inc. PRCP 71361F100 11/15/2011 Directors Recommend: David J. Beattie, Kenneth R. Dabrowski, Philip Decocco, Richard Marz, Rogert S. Oswald, James A. Ratigan, Harry T. Rittenour, Terryll R. Smith M Y For Y APPROVAL OF THE AMENDMENT TO, AND PERFORMANCE MEASURES UNDER, THE 2 M Y For Y RATIFY THE SELECTION OF GRANT THORNTON LLP AS INDEPENDENT AUDITORS M Y For Y Universal Power Group, Inc. UPG 11/17/2011 Directors Recommend: William Tan, Ian Edmonds, Leslie Bernhard, Robert M. Gutkowski, Hyun (Joyce) Park M Y For Y RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS FOR FISCAL YEAR 2011 M Y For Y Emerson Radio Corp. MSN 11/9/2011 Directors Recommend: Christopher Ho, Eduard Will, Duncan Hon, Vincent Fok, Mirzan Mahathir, Kareem E. Sethi, Terence A. Snellings M Y For Y TO RATIFY THE APPOINTMENT OF MSPC CERTIFIED PUBLIC ACCOUNTANTS AND ADVISORS, A PROFESSIONAL CORPORATION AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF EMERSON RADIO CORP. FOR THE FISCAL YEAR ENDING MARCH 31, 2012. M Y For Y Versar, Inc. VSR 11/16/2011 Directors Recommend: Robert L. Durfee, Paul J.Hoeper, James L. Gallagher, Amoretta Hoeber, Amir A. Metry, Anthony l. Otten, Ruth I. Dressen, Jeffrery Wagonhurst M Y For Y RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT ACCOUNTANTS FOR FISCAL YEAR 2012. M Y For Y Flexsteel Industries, Inc. FLXS 12/12/2011 Directors Recommend: Ronald J. Klosterman, Thomas M. Levine, Robert J. Maricich M Y For Y Turbosonic Technologies, Inc. TSTA 12/8/2011 Directors Recommend: Edward F. Spink, E.Q. Van Everdingen, Richard H. Hurd, Glen O. Wright, Ken Kivenko, Raymond L. Alarie, Dr. F. Eugene Deszca M Y For Y To ratify the appointment of Deloitte & Touche, LLP as the independent auditors for the fiscal year ending June 30, 2012. M Y For Y GP Strategies Corporation GPX 36225V104 12/14/2011 Harvey P. Eisen, Marsahll S. Geller, Daniel M. Friedberg, Scott N. Greenberg, Sue W. Kelly, ricahrd C. Pfenniger, Marvin Strait, gene A. Washington M Y For Y TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y ADVISORY VOTE REGARDING THE FREQUENCY OF FUTURE SHAREHOLDER ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 1 Yr. M Y For Y TO APPROVE AN AGREEMENT AND PLAN OF MERGER PROVIDING FOR THE MERGER OF THE COMPANY WITH AND INTO ITS WHOLLY-OWNED SUBSIDIARY, GENERAL PHYSICS CORPORATION TO ELIMINATE THE CURRENT HOLDING COMPANY STRUCTURE. M Y For Y TO APPROVE THE GP STRATEGIES CORPORATION 2 M Y For Y ANY OTHER MATTERS PROPERLY BROUGHT BEFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. M Y For Y KMG Chemicals, Inc. KMGB 12/6/2011 Directors Recommend: 1) DAVID L. HATCHER 2) J. NEAL BUTLER 3) GERALD G. ERMENTROUT 4) CHRISTOPHER T. FRASER 5) GEORGE W. GILMAN 6) JOHN C. HUNTER, III 7) FRED C. LEONARD, III 8) STEPHEN A. THORINGTON 9) KAREN A. TWITCHELL 10) RICHARD L. URBANOWSKI M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF UHY LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY M Y For Y PROPOSAL TO APPROVE, BY NON-BINDING VOTE, OUR EXECUTIVE COMPENSATION M Y For Y PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION1 Yr M Y For Y Napco Security Technologies, Inc. NSSC 12/6/2011 Directors Recommend:1) ANDREW J. WILDER 2) ARNOLD BLUMENTHAL M Y For Y RATIFICATION OF THE SELECTION OF HOLTZ RUBENSTEIN REMINICK LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. M Y For Y 1-800-Flowers.Com, Inc. FLWS 68243Q106 12/12/2011 Directors Recommend: JAMES F. MCCANN 2) CHRISTOPHER G. MCCANN 3) LARRY ZARIN M Y For Y RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 1, 2 M Y For Y TO APPROVE AN AMENDMENT TO THE 2, AS AMENDED AND RESTATED OCTOBER 22, 2009, TO INCREASE THE SHARE RESERVE BY 3,250,000 SHARES. M Y For Y ADVISORY VOTE ON EXECUTIVE COMPENSATION. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. 1 Yr. M Y For Y ARI Network Services, Inc. ARIS 12/20/2011 Directors Recommend: 1) BRIAN E. DEARING 2) ROY W. OLIVIER 3) P. LEE POSEIDON M Y For Y TO RATIFY THE APPOINTMENT OF WIPFLI LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JULY 31, 2012 M Y For Y Magellan Petroleum Corporation MPET 12/8/2011 Directors Recommend: NIKOLAY V. BOGACHEV, 2) William H. Hastings, 3) J. Thomas Wilson M Y For Y THE NON-BINDING ADVISORY RESOLUTION REGARDING APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y THE NON-BINDING ADVISORY VOTE REGARDING THE FREQUENCY OF THE NON-BINDING SHAREHOLDER VOTE REGARDING THE APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF EHRHARDT KEEFE STEINER & HOTTMAN PC AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, 2012. M Y For Y Widepoint Corporation WYY 12/19/2011 Directors Recommend: Steve L. Komar, James McCubbin M Y For Y PROPOSAL TO RATIFY THE SELECTION OF MOSS ADAMS LLP AS THE INDEPENDENT ACCOUNTANTS FOR THE COMPANY FOR THE CURRENT FISCAL YEAR. M Y For Y IN THEIR DISCRETION THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS PROPERLY MAY COME BEFORE THE MEETING. M Y For Y Flanders Corporation FLDR 12/13/2011 Directors Recommend: Harry L. Smith, jr. John Oakley, David M. Mock, Charlie Lee Tingen, Jr. Wesley M. Measamer, Phil Hodges, Joachim Gfoeller M Y For Y Ratification of Grant Thornton, LLP as the independent Auditors for Flanders Corporation year ended December 31, 2011 M Y For Y Alvarion Ltd. ALVR M0861T100 12/21/2011 Directors Recommdend: Tali Aben M Y For Y THE APPROVAL OF THE REAPPOINTMENT OF KOST, FORER, GABBAY & KASIERER, A MEMBER OF ERNST & YOUNG GLOBAL, AS OUR INDEPENDENT AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING OF OUR SHAREHOLDERS, AND AUTHORIZATION OF THE BOARD OF DIRECTORS AND/OR AUDIT COMMITTEE TO FIX THE ANNUAL COMPENSATION OF THE INDEPENDENT AUDITORS. M Y For Y THE APPROVAL OF CERTAIN AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF THE COMPANY TO ENSURE, AMONG OTHER MATTERS, ITS COMPLIANCE WITH RECENT AMENDMENTS TO ISRAELI LAW. M Y For Y THE APPROVAL OF AN AMENDMENT TO THE INDEMNIFICATION AGREEMENT OF EACH OF THE COMPANY'S OFFICE HOLDERS (INCLUDING DIRECTORS), ADDRESSING RECENT LEGISLATION GIVING THE ISRAELI SECURITIES AUTHORITY THE RIGHT TO CONDUCT ADMINISTRATIVE PROCEEDINGS AGAINST, AND IMPOSE FINES ON, SUCH OFFICER HOLDERS. M Y For Y Courier Corporation CRRC 1/25/2012 Directors Recommend: James F. Conway 111, Kathleen Foley Curley, Nicholas Thorndike M Y For Y APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. M Y For Y APPROVAL, ON AN ADVISORY BASIS, TO CONDUCT FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION EVERY YEAR.1 YR. M Y For Y 4 PROPOSAL TO APPROVE THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF THE CORPORATION. M Y For Y Hennessy Advisors, Inc. HNNA 1/18/2012 Directors Recommend: Neil J. Hennessy, Theresa M. Nilsen, Daniel B. Steadman, Charles W. Bennett, Henry Hansel, Brian A. Hennessy, Rodger Offenback, Daniel G. Libarle, Thomas L. Seavey M Y For Y RATIFY THE SELECTION OF MARCUM LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR HENNESSY ADVISORS, INC. FOR 2012. M Y For Y RF Monolithics, Inc. RFMI 74955F106 1/18/2012 Directors Recommend: Farlin A. Halsey, Rick L. Herman, Jonathan W. Ladd, William L. Eversole M Y For Y TO RATIFY THE SELECTION OF MCGLADREY & PULLEN, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2012. M Y For Y Northern Technologies Internartional NTIC 2/2/2012 Directors Recommend: Pierre Chenu,Soo Koh, Sunggyu Lee, PhD., Patrick Lynch, Ramani Narayan, Ph.D., Richard J. Nigon, Mark J. Stone M Y For Y RaTIFY THE SELECTION OF BAKER TILLY VIRCHOW KRAUSE, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2012. M Y For Y Deer Hon Metals Inc. DHM.CN B05HYN6 1/11/2012 Resolutin fixing the number of directors for the ensuing year at four(4). M Y For Y Election of Directors for the ensuing yer the nominess proposedy the managemen of the Company, being Tyrone Docherty, Tony Fogarassy, Lindsay Gorrill and Matt Wayrynen M Y For Y Re-appointing Davidson & Co. LLP, Chartered Accountants as audiotrs of the Company for the ensuing year and authorizing the directors of the Company to fix their renumeration. M Y For Y Approving the stock option plan of the Company , which shall be limited to 10% fo the issued shares of the Company at the time of granting of options. M Y For Y The proxly nominee having the discretion to vote on any amendments to or variations of matters identified inl the notice of meeting and on any other matters whch may properly come before the meeting. M Y For N Williams Controls, Inc. WMCO 2/12/2012 Directors Recommend: Patrick W. Cavanagh, R. Eugene Goodson, H. Samuel Greenawalt, Douglas E. Hailey, Peter E. Salas, Donn J. Viola M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF MOSS ADAMS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. M Y For Y PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS FURTHER DESCRIBED IN THE PROXY STATEMENT. M Y For Y Advantage Technologies Group, Inc. AEY 3/7/2012 Directors Recommend: David E. Chymaiak, Kenneth A. Chymiak, Scott A. Francis, Thomas J. Franz, Paul F. Largess, James C. McGill, Stephen J. Tyde M Y For Y RATIFICATION OF THE APPOINTMENT OF HOGANTAYLOR LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. M Y For Y On Track Innovations, LTD. OTIV M87891A109 3/16/2012 INCREASE THE COMPANY'S AUTHORIZED SHARE CAPITAL: TO INCREASE THE COMPANY'S AUTHORIZED SHARE CAPITAL BY NIS 15,000,,000,, SO THAT THE COMPANY'S AUTHORIZED SHARE CAPITAL WILL BE EQUAL TO NIS 20,000,,000,, PAR VALUE OF NIS 0.10 PER SHARE AND TO AMEND ARTICLE 6 OF THE COMPANY'S ARTICLES OF ASSOCIATION AND SECTION 4 OF THE COMPANY'S MEMORANDUM OF ASSOCIATION ACCORDINGLY. M Y For Y AMEND THE EMPLOYMENT AGREEMENT OF MR. ODED BASHAN: TO APPROVE THE AMENDMENTS TO THE EMPLOYMENT AGREEMENT OF MR. ODED BASHAN, AS DESCRIBED IN ITEM 2 OF THE PROXY STATEMENT WITH RESPECT TO WHICH THIS PROXY CARD IS BEING SENT. M Y For Y Socket Mobile, Inc. SCKT 83368E200 4/25/2012 Directors Recommend: Charlie Bass, Kevin J. Mills, Charles C. Emery Jr. Michael L. Gifford, Leon Malmed, Thomas O. Miller, Peter Sealey M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF MOSS ADAMS LLP AS INDEPENDENT PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. CE Franklin LTD. CFK 4/24/2012 Election of Directors: Michael JC Hogan, John J. Kennedy, Robert McClinton, Dharmesh Prasad, Bradley J Thomson, Keith S Turnbull, Michael S West M Y For Y TO APPOINT PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA AS AUDITORS OF THE CORPORATION AT SUCH REMUNERATION AS MAY BE FIXED BY THE BOARD OF DIRECTORS. M Y For Y AN ORDINARY RESOLUTION APPROVING ALL UNALLOCATED OPTIONS PURSUANT TO THE CORPORATION'S EXISTING STOCK OPTION PLAN TO MEET TORONTO STOCK EXCHANGE REQUIREMENTS, AS MORE PARTICULARLY DESCRIBED IN THE INFORMATION CIRCULAR. M Y For Y Vitran Corporation VTNC 92850E107 4/23/2012 Election of Directors: Richard D McGraw, Richard E Gaetz, William S Deluce, Anthony F Griffiths, John R Gossling, Georges L Hebert M Y For Y APPOINTMENT OF KPMG LLP AS AUDITORS OF THE COMPANY AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. M Y For Y ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. M Y For Y A.T. Cross Company ATX 4/26/2012 Directors Recommend: Harlan M Kent, Andrew J Parsons, Frances P Philip M Y For Y APPROVAL OF NON-BINDING VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. M Y For Y RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. M Y For Y Ballantyne Strong, Inc. BTN 5/2/2012 Directors Recommend: William F Welsh,II, Gary L Cavey, Samuel C Freitag, Marc E LeBaraon, Mark D Hasebroock, Donde Plowman, James C Shay M Y For Y Allied Motion Technologies, Inc. AMOT 5/10/2012 Directors Propoals: J W Bagan, R D Federico, S R Heath, Jr, D D Hook, GH J Laber, G J Pilmanis, M M Robert, R D Smith, R S Warzala M Y For Y RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012 M Y For Y Vista Gold Corp. VGZ 4/30/2012 Election of Directors: Nicholes S Adshead-Bell, John M Clark, Frederick H Earnet, Durand Eppler, Thomas Ogryzlo, Michael B Richings, Tracy A Stevenson M Y For Y APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE CORPORATION TO HOLD OFFICE UNTIL THE CLOSE OF THE NEXT ANNUAL GENERAL MEETING OF THE CORPORATION OR UNTIL A SUCCESSOR IS APPOINTED AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION THROUGH THE AUDIT COMMITTEE. M Y For Y TO CONSIDER, AND IF THOUGHT FIT, TO PASS AN ORDINARY RESOLUTION, THE FULL TEXT OF WHICH IS SET OUT IN SCHEDULE "B" TO THE ACCOMPANYING MANAGEMENT INFORMATION AND PROXY CIRCULAR, APPROVING ALL UNALLOCATED OPTIONS, RIGHTS AND OTHER ENTITLEMENTS UNDER THE CORPORATION'S STOCK OPTION PLAN. M Y For Y TO CONSIDER, AND IF THOUGHT FIT, TO PASS AN ORDINARY RESOLUTION, THE FULL TEXT OF WHICH IS SET OUT IN SCHEDULE "B" TO THE ACCOMPANYING MANAGEMENT INFORMATION AND PROXY CIRCULAR, APPROVING ALL UNALLOCATED OPTIONS, RIGHTS AND OTHER ENTITLEMENTS UNDER THE CORPORATION'S LONG TERM EQUITY INCENTIVE PLAN. M Y For Y Aerocentury Corp. ACY 5/3/2012 DIRECTORS RECOMMEND; THOMAS W ORR M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT AUDITORS FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Magneteck, Inc. MAG 5/1/2012 Directors Recommend:David A Bloss, Sr. , Yon Y Jorden, Alan B Levine, Petert M. McCormick, Mitcehll I Quain, David P Reiland M Y For Y RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2, 2012. M Y For Y ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y Wells-Gardner Electronics Corporation WGA 5/8/2012 Directors Recommend: Anthony Spier, Merle H Banta, Marshall L Burman, Frank R Martin M Y For Y RATIFICATION OF APPOINTMENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS. TO CONSIDER AND VOTE UPON A PROPOSAL TO RATIFY THE APPOINTMENT OF BLACKMAN KALLICK, LLP, AS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Century Casinos, Inc. CNTY 5/10/2012 Election of Directors: Erwin Haitzmann, Gottfried Schellmann M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Full House Resorts, Inc. FLL 5/2/2012 Directors Recommend: Kenneth R Adams, Carl G Braunlich, Kathleen Marshall, Lee A Iacocca, Andre M Hilliou, Mark J Miller M Y For Y RATIFICATION OF PIERCY BOWLER TAYLOR & KERN AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FULL HOUSE RESORTS FOR 2012. M Y For Y Microfinancial Incorporated MFI 5/10/2012 Directors Recommend: Brian Boyle, Alan J Zakon M Y For Y APPROVAL OF THE MICROFINANCIAL INCORPORATED 2 M Y For Y RATIFICATION OF THE APPOINTMENT BY THE BOARD OF DIRECTORS OF MCGLADREY & PULLEN, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2012. M Y For Y Datalink Corporation DTLK 5/10/2012 Directors Recommend: Brent G Blackey, Paul F Lidsky, Margaret A Loftus, Greg R Meland, J Patrick O'Halloran, James E Ousley, Robert M Price M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION. M Y For Y ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION. 3 YR M Y For Y TO AMEND THE DATALINK 2,053,,553,943 SHARES. M Y For Y TO RATIFY MCGLADREY & PULLEN, LLP AS DATALINK CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Bank of Commerce Holdings BOCH 06424J103 5/15/2012 Directors Recommend: Orin N Bennett, Gary Burks, Kenneth R Gifford, Jr, Jon Halfhide, Patrick J Moty, David H Scott, Lyle L Tullias, Joseph Gibson M Y For Y ADOPTION, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y AMENDING AND RESTATING THE 2 M Y For Y AXT, Inc. AXTI 00246W103 5/15/2012 Directors Recommend: Jesse Chen, Nai-Yu Pai M Y For Y TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF AXT'S NAMED EXECUTIVE OFFICERS. M Y For Y TO RATIFY THE APPOINTMENT OF BURR PILGER MAYER, INC. AS AXT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Cyberoptics Corporation CYBE 5/21/2012 Directors Recommend: Alex B Cimochowski, Craig D Gates, Kathlen P Iverson,Subodh Kulkarni, Irene M Qualters, Michael M Selzer, Jr. M Y For Y TO APPROVE AN AMENDMENT TO THE CYBEROPTICS 1,000. M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC AUDITORS. M Y For Y TOR Minerals International TORM 5/11/2012 DirectorsRecommend: Julie A Ehmann, David A Hartman, Douglas M Hartman, Dr. Olaf Karasch, Thomas W Pauken,Esq, Bernard A Paulson, Steven E Paulson, Tan Chin Young, PhD M Y For Y TO CONSIDER AND ADOPT AN AMENDMENT TO OUR 2,,000 SHARES. M Y For Y TO RATIFY THE APPOINTMENT OF UHY LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY'S FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Dot Hill Systems Corp. HILL 25848T109 5/7/2012 Directors Recommend: Thomas H Marmen, R.M. Sherwood, III M Y For Y RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSIONS, IS HEREBY APPROVED. M Y For Y TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Core Molding Technologies, Inc. CMT 5/9/2012 Directors Recommend: Kevin L Barnett, Thomas R Cellitti, James F Crowley, Ralph O Hellmold, James L Simonton M Y For Y TO RATIFY THE APPOINTMENT OF CROWE HORWATH, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. M Y For Y Sterling Construction Company, Inc. STRL 5/8/2012 The Board of Directros Recommend: John D Abernathy, Richard O Schaum, Milton L Scott, David R A Ateadman M Y For Y APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S STOCK INCENTIVE PLAN. M Y For Y RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. M Y For Y ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Virtus Investment Partners, Inc. VRTS 92828Q109 5/16/2012 Directors Recommend: Diane M Coffey, Timothy A Holt M Y For Y RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Astro-Med, Inc A LOT 04638F108 5/15/2012 Directors Recommend:Everett V Pizzuti, Graeme Macletchie, Harold Schofield, Mitchell I Quain, Hermann Viets M Y For Y Bioclinica, Inc. BIOC 09071B100 5/16/2012 Directors Recommend: Jeffrey H Berg, PhD,Martin M Coyne, E M Davidoff, M Locastro, David E Nowicki, A YOlukotun,MD, Wallace P Parker, Jr, John P Repko, Mark L Weinstein M M For Y APPROVAL OF PROPOSAL TO AMEND THE BIOCLINICA, INC. 2,000 SHARES. M M For Y M M For Y APPROVAL OF PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF BIOCLINICA, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M M For Y Hopped Bancorp, Inc. HFBC 5/16/2012 Directors Recommdend: Ted S Kinsey, John E Peck M Y For Y RATIFICATION OF APPOINTMENT OF RAYBURN, BATES & FITZGERALD, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2012. M Y For Y NON-BINDING STOCKHOLDER APPROVAL OF EXECUTIVE COMPENSATION. M Y For Y Pacific Premier Bancorp, Inc. PPBI 69478X105 5/30/2012 Directors Recommend: John D Goddard, Joseph L Garrett M Y For Y APPROVE AMENDMENT TO CERTIFICATE OF INCORPORATION TO DECLASSIFY BOARD OF DIRECTORS & PROVIDE FOR ANNUAL ELECTION OF DIRECTORS M Y For Y APPROVE AN AMENDMENT TO CERTIFICATE OF INCORPORATION TO ELIMINATE LIMITATION ON ABILITY OF STOCKHOLDERS TO VOTE SHARES OF COMPANY'S COMMON STOCK ABOVE SPECIFIED OWNERSHIP THRESHOLDS M Y For Y AMENDMENT TO CERTIFICATE OF INCORPORATION TO REDUCE VOTING THRESHOLDS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT M Y For Y TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE THE CURRENT PROVISIONS OF ARTICLE EIGHTH, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT M Y For Y APPROVE AMENDMENT TO CERTIFICATE OF INCORPORATION TO ELIMINATE ARTICLE NINTH, ALL AS MORE FULLY DESCRIBED IN PROXY STATEMENT M Y For Y TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 15,000,,000,000 SHARES M Y For Y TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS M Y For Y TO APPROVE, ON A NON-BINDING ADVISORY BASIS, OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION 1YR M Y For Y TO APPROVE THE COMPANY'S 2012 LONG-TERM INCENTIVE PLAN M Y For Y RATIFY THE APPOINTMENT OF VAVRINEK, TRINE, DAY & CO., LLP AS THE INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 M Y For Y TO ADJOURN THE ANNUAL MEETING TO A LATER DATE OR DATES, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES M Y For Y Frozen Food Express Industries, Inc. FFEX 5/16/2012 Directors Recommend:Brian RBlackmarr, Mike Baggett, John T Hickerson Y For Y RATIFICATION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. M Y For Y ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION M Y For Y G. Will-Food International LTD. WILC M52523103 5/17/2012 To Approve Appointment: Joseph Williger CEO, Pres.&Dir.,Zwi Willger Chairman M Y For Y DO YOU HAVE A PERSONAL INTEREST IN RESOLUTION 1? (MUST BE COMPLETED FOR VOTE TO BE COUNTED). MARK "FOR" YES OR "AGAINST" NO. ABSTAIN IS NOT AN OPTION M Y Against TO APPOINT MRS. AYELET ELIAV AS AN EXTERNAL DIRECTOR OF THE COMPANY FOR A PERIOD OF THREE YEARS, AS SUCH TERM IS DEFINED IN THE ISRAELI COMPANIES LAW, AND TO APPROVE HER COMPENSATION. M Y For Y DO YOU HAVE A PERSONAL INTEREST IN RESOLUTION 2 OR ARE YOU A CONTROLLING SHAREHOLDER OF THE COMPANY? (MUST BE COMPLETED FOR VOTE TO BE COUNTED). MARK "FOR" YES OR "AGAINST" NO. ABSTAIN IS NOT AN OPTION M Y Against Hooper Holmes, Inc. HH 5/24/2012 Directors Recommend: Ronald V Aprahamian, Larry Ferguson, Ransom J Parker, Dr Elaine L Rigolosi, Thomas A Watford M Y For Y RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Digital Ally, Inc. DGLY 25382P109 5/25/2012 Directors Recommend: Stanton E Ross, Leroy C Richie, Daniel F Hutchins, Bernard A Bianchino, Elliot M Kaplan, Stephen Gans M Y For Y PROPOSAL FOR RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y KSW, Inc. KSW 48268R106 5/9/2012 Directors Recommend: Edweard T LaGrassa M Y For Y PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y IN THE DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. M Y For Y SHAREHOLDER PROPOSAL TO AMEND THE AMENDED AND RESTATED BYLAWS OF THE COMPANY TO ADD A NEW BYLAW THAT WOULD ALLOW A SHAREHOLDER, OR GROUP OF SHAREHOLDERS, BENEFICIALLY OWNING 2% OR MORE OF THE COMPANY'S COMMON STOCK CONTINUOUSLY FOR AT LEAST ONE YEAR TO NOMINATE ONE CANDIDATE FOR THE ELECTION TO THE COMPANY'S BOARD OF DIRECTORS AT THE MEETING OF STOCKHOLDERS. S Y Against Y Adcare Health Systems, Inc. ADK 00650W300 6/12/2012 Directors Recommend: Jeffrey L Levine, david A Tenwick, Gary L Wade M Y For Y RESOLVED, THAT ARTICLE FOURTH OF THE COMPANY'S ARTICLES OF INCORPORATION BE AMENDED, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y RESOLVED, THAT THE THIRD SENTENCE OF SECTION 5 OF THE COMPANY'S 2, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE 2 M Y For Y Kratos Defense & Sec Solutions, Inc. KTOS 50077B207 6/23/2012 Directors Recommend:Scott Anderson, Bandel Carano, Eric DeMarco, William Hoglund, Scot Jarvis, Jane Juddd, Samuel Liberatore M Y For Y TO RATIFY THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 30, 2012. M Y For Y TO APPROVE AN AMENDMENT TO THE COMPANY'S 1,000 SHARES. M Y For Y AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. M Y For Y TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF. M Y For Y Carriage Services, Inc. CSV 5/23/2012 Directors Recommend: Melvin C Payne, Richard W Scott M Y For Y APPROVE THE CARRIAGE SERVICES, INC. SECOND AMENDED AND RESTATED 2006 LONG-TERM INCENTIVE PLAN. M Y For Y APPROVE, BY ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y APPROVE, BY ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. M Y For Y Angelon Corporation ANGN 03462H404 5/30/2012 Directors Recommend: Mark W Sheffert, Gregg O Lehman,PhD, John R Baudhuim, Robert E Munzenrider, Wendy D Lynch, PhD, Hendrik Struik M Y For Y APPROVAL OF AMENDMENTS TO THE ANGEION CORPORATION 2 M Y For Y RATIFICATION OF THE APPOINTMENT OF BAKER TILLY VIRCHOW KRAUSE, LLC AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED OCTOBER 31, 2012. M Y For Y Universal Stainless & Alloy Prods.Inc. USAP 5/16/2012 Directors Recommend: Christopher L Ayers, Douglas M Dunn, David Kornblatt, Dennis M Oates, Udi Toledano M Y For Y APPROVAL OF THE COMPENSATION FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y APPROVAL TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF THE COMPANY'S COMMON STOCK FROM 10,000,,000,000. M Y For Y APPROVAL OF COMPANY'S OMNIBUS INCENTIVE PLAN. M Y For Y APPROVAL TO AMEND THE COMPANY'S EXISTING EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE PLAN BY 50,000 SHARES. M Y For Y RATIFICATION OF THE APPOINTMENT OF SCHNEIDER DOWNS & CO., INC. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. M Y For Y Acadia Healthcare Company, Inc. ACHC 00404A109 5/23/2012 Directors Recommend: Reeve B Waud, Matthew W Clary, Eric S Gordon, David O Neighbours M Y For Y RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Innodata Isogen, Inc. INOD 6/5/2012 Directors Recommend: Jack S Abuhoff, Haig S Bagerdjian, Louise C Forlenze, Steward R Massey, Todd H Solomon, Anthea C Stratigos, Andargachew S Zelleke M Y For Y RATIFICATION OF THE SELECTION OF J.H. COHN LLP AS INDEPENDENT AUDITORS. M Y For Y ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. M Y For Y APPROVAL OF AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO CHANGE THE COMPANY'S NAME FROM INNODATA ISOGEN, INC. TO INNODATA INC. M Y For Y Ramtron International Corporation RMTR 6/5/2012 Directors Recommend:Wm G Howard, Jr, Eric A Balzer, Wm L George, TheodoreJ Coburn, Eric Kuo, James E Doran M Y For Y APPROVAL OF RAMTRON INTERNATIONAL CORPORATION 2 M Y For Y APPROVAL OF APPOINTMENT OF INDEPENDENT AUDITORS: TO RATIFY THE APPOINTMENT OF EHRHARDT KEEFE STEINER & HOTTMAN PC AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Pacific Premier Bancorp, Inc. PPBi 69478X105 5/30/2012 Directors Recommend: John D Goddard, Joseph L Garrett M Y For Y APPROVE AMENDMENT TO CERTIFICATE OF INCORPORATION TO DECLASSIFY BOARD OF DIRECTORS & PROVIDE FOR ANNUAL ELECTION OF DIRECTORS M Y For Y APPROVE AN AMENDMENT TO CERTIFICATE OF INCORPORATION TO ELIMINATE LIMITATION ON ABILITY OF STOCKHOLDERS TO VOTE SHARES OF COMPANY'S COMMON STOCK ABOVE SPECIFIED OWNERSHIP THRESHOLDS M Y For Y AMENDMENT TO CERTIFICATE OF INCORPORATION TO REDUCE VOTING THRESHOLDS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT M Y For Y TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE THE CURRENT PROVISIONS OF ARTICLE EIGHTH, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT M Y For Y APPROVE AMENDMENT TO CERTIFICATE OF INCORPORATION TO ELIMINATE ARTICLE NINTH, ALL AS MORE FULLY DESCRIBED IN PROXY STATEMENT M Y For Y TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 15,000,,000,000 SHARES M Y For Y TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS M Y For Y TO APPROVE, ON A NON-BINDING ADVISORY BASIS, OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION 1YR M Y For Y TO APPROVE THE COMPANY'S 2012 LONG-TERM INCENTIVE PLAN M Y For Y RATIFY THE APPOINTMENT OF VAVRINEK, TRINE, DAY & CO., LLP AS THE INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 M Y For Y TO ADJOURN THE ANNUAL MEETING TO A LATER DATE OR DATES, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES M Y For Y Birner Dental Management Services, Inc. BDMS 6/7/2012 Directors Recommend: Frederich W.J Birner, Mark A Birner, D.D.S. M Y For Y AUTHORIZATION TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE UNDER THE 2,,000 SHARES. M Y For Y RATIFICATION OF SELECTION OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. M Y For Y Sorl Auto Parts, Inc. SORL 78461U101 6/7/2012 Directors Recommend: Xiao Ping Zhang, Xiao Feng Zhang, Jung Kang Change, Min Zhang,Zhi Zhong Qwang, Yi Guang Huo, Jiang Hua Feng M Y For Y TO RATIFY THE APPOINTMENT OF EFP ROTENBERG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR OF 2012. M Y For Y The Management Network Group,Inc. TMNG 6/7/2012 Dirctors Recommend: Mickey K Woo, Robert J Currey M Y For Y APPROVAL OF AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION, AS AMENDED, TO DECLASSIFY THE BOARD OF DIRECTORS. M Y For Y RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. THE AUDIT COMMITTEE PLANS TO ENGAGE THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF DELOITTE & TOUCHE LLP TO AUDIT THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012. M Y For Y Heelys, Inc. HLYS 42279M107 6/7/2012 Directors Recommend: Jerry R Edwars, Patrick F Hamner, Thomas C Hansen, Gary L Martin, N R McGeachy,III, Glenn M Neblett, Ralph T Parks, Richard F Strup M Y For Y RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED 2012. M Y For Y Manitex International, Inc. MNTX 6/7/2012 Directors Recommend: Ronald M Clark, Robert S Gigliotti, David J Langevin, Marvin B Rosenberg, Stephen J Tober M Y For Y RATIFICATION OF THE APPOINTMENT OF UHY LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. M Y For Y Trinity Biotech PLC TRIB 5/25/2012 TO RECEIVE AND CONSIDER THE FINANCIAL STATEMENTS TOGETHER WITH THE REPORTS OF THE DIRECTORS' AND AUDITOR'S THEREIN. M Y For Y TO RE-ELECT AS A DIRECTOR MR. JAMES MERSELIS WHO RETIRES BY ROTATION AND, BEING ELIGIBLE, OFFERS HIMSELF FOR RE-ELECTION. M Y For Y TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THE AUDITOR'S REMUNERATION. M Y For Y THAT A FINAL DIVIDEND BE AND IS HEREBY DECLARED IN RESPECT OF THE FINANCIAL YEAR ENDED 31 DECEMBER 2$0.0375 PER "A" ORDINARY SHARE. M Y For Y THAT THE DIRECTORS BE AND ARE HEREBY GENERALLY & UNCONDITIONALLY AUTHORIZED TO EXERCISE ALL POWERS TO ALLOT RELEVANT SECURITIES. M Y For Y THAT THE COMPANY AND/OR A SUBSIDIARY OF THE COMPANY BE GENERALLY AUTHORISED TO MAKE ONE OR MORE OVERSEAS MARKET PURCHASES. M Y For Y THAT THE RE-ISSUE PRICE RANGE AT WHICH A TREASURY SHARE FOR THE TIME BEING HELD BY THE COMPANY MAY BE RE-ISSUED OFF-MARKET, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y THAT THE DIRECTORS BE AND ARE HEREBY EMPOWERED PURSUANT TO SECTION 24 OF THE COMPANIES (AMENDMENT) ACT, 1, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. M Y For Y Hastings Entertainment, Inc. HAST 5/30/2012 Directors Recommend: John H Marmaduke, Jeffrey G Shrader M Y For Y PROPOSAL TO APPROVE THE ADOPTION OF THE 2 M Y For Y PROPOSAL TO APPROVE THE ADOPTION OF THE 2 M Y For Y RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y Ramtron International RMTR 6/5/2012 Election of Directors: WSm G Howard, Jr, Eric A Balzer, Wm L George, Thodore J Coburn, Eric Kuo, James E Doran M Y For Y APPROVAL OF RAMTRON INTERNATIONAL CORPORATION 2 M Y For Y APPROVAL OF APPOINTMENT OF INDEPENDENT AUDITORS: TO RATIFY THE APPOINTMENT OF EHRHARDT KEEFE STEINER & HOTTMAN PC AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Newtek Business Services, Inc. NEWT 6/12/2012 Directors Recommend: David C Beck, Sam Kirschner, Salvatore F Mulia, Barry Sloane M Y For Y THE RATIFICATION OF J.H. COHN LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y American Bio Medica Corporatin ABMC 6/13/2012 Dirctors Recommend: Richard P Koskey, Stan Cipkowski M Y For Y TO RATIFY THE SELECTION BY THE COMPANY'S AUDIT COMMITTEE OF SHERB & CO.,LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2012. M Y For Y CPI Aerostructures, Inc. CVU 6/12/2012 Directors Recommend: Walter Paulick, Eric Rosenfeld M Y For Y SAY ON PAY: ADVISORY APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. M Y For Y FREQUENCY OF SAY ON PAY VOTE: ADVISORY SELECTION OF THE FREQUENCY WITH WHICH THE COMPANY HOLDS SAY ON PAY VOTES.1 YR M Y For Y RATIFICATION OF APPOINTMENT OF J.H. COHN LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM. M Y For Y Telecommunication Systems, Inc. TSYS 87929J103 6/14/2012 Directors Recommend: Jan C Huly, A Reza Jafari, Weldon H Latham M Y For Y RCM Technologies, Inc. RCMT 6/142012 Directors Recommend: Richard D Machon M Y For Y RATIFICATION OF THE APPOINTMENT BY THE BOARD OF DIRECTORS OF EISNERAMPER LLP AS INDEPENDENT ACCOUNTANTS FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012. M Y For Y Smartpros Ltd. SPRO 83171G103 6/14/2012 Directors Recommend: Jack Fingerhut M Y For Y ADVISORY APPROVAL OF THE APPOINTMENT OF HOLTZ RUBENSTEIN REMINICK LLP AS INDEPENDENT AUDITORS FOR SMARTPROS FOR THE YEAR ENDING DECEMBER 31, 2012. M Y For Y Bsquare Corporation BSQR 11776U300 6/13/2012 DirectorsRecommend: Elwood D Howse, Jr, m D Savoy M Y For Y PROPOSAL TO APPROVE THE FOURTH AMENDED AND RESTATED STOCK PLAN. M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF MOSS ADAMS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Alpine Muni Money Market FD-Inst Cl AMUXX 6/8/2012 Directors Recommend: Guy Leibler, Jeffrey E Wacksman, James A Jacobson, Samuel A Lieber M Y For Y TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. M Y For Y Addus Homecare Corporatin ADUS 6/20/2012 Directors Recommend: Mark L First, Dirk Allison M Y For Y TO RATIFY THE SELECTION OF BDO USA, LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2012. M Y For Y Evolving Systems, Inc. EVOL 30049R209 6/20/2012 Directors Recommend: Thaddeus Dupper, David J Nicol, David S Oros, Richard R Ramlall, John B Spirtos M Y For Y TO RATIFY THE APPOINTMENT OF FRIEDMAN LLP AS THE COMPANY'S INDEPENDENT AUDITORS. M Y For Y Lakeland Industries, Inc. LAKE 6/20/2012 Directors Recommend: Stephen M Bachelder,Douglas B Benedict, James M Jenkins M Y For Y APPROVAL OF THE 2 M Y For Y RATIFICATION OF SELECTION OF WARREN, AVERETT, LLC AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2013 M Y For Y U.S. Home Systems, Inc. USHS 90335C100 6/15/2012 Directors Recommend: Murray H Gross, Richard W Griner, Don A Buchholz, Larry A Jobe, Kennth W Murphy M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012. M Y For Y TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. M Y For Y PC Mall, Inc. MALL 69323K100 6/25/2012 Directors Recommend: Frank F Khulusi, Thomas A Maloof, Ronald B Reck M Y For Y PROPOSAL TO APPROVE AND ADOPT THE PC MALL, INC. 2 M Y For Y PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S CURRENT FISCAL YEAR. M Y For Y American Railcar Industries, Inc. ARII 02916P103 6/5/2012 Election of Directors: Carl C Icahn, James J Unger, James C Pontious, J Mike Laisure, Harold First, Brett Icahn, Hunter Gary, Samuel Merksamer, Sunghwan Cho M Y For Y THE ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. M Y For Y Euroseas Ltd. ESEA Y23592200 6/22/2012 Election of Directors:P. Kyriakopoulos, George Skarvelis M Y For Y APPROVAL OF AN AMENDMENT TO THE AMENDED AND RESTATED ARTICLES OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT OF THE ISSUED AND OUTSTANDING SHARES OF COMMON STOCK BY A RATIO OF BETWEEN ONE- FOR-TWO AND ONE-FOR-TEN, INCLUSIVE, TO BE DETERMINED BY BOARD IN ITS DISCRETION, AND TO AUTHORIZE THE BOARD TO IMPLEMENT THE REVERSE STOCK SPLIT AT ANY TIME PRIOR TO THE 2 M Y For Y RATIFICATION OF THE APPOINTMENT OF DELOITTE HADJIPAVLOU SOFIANOS & CAMBANIS S.A. AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 M Y For Y Clicksoftware Technologies Ltd. CKSW M25082104 6/28/2012 TO APPROVE THE APPOINTMENT OF BRIGHTMAN ALMAGOR ZOHAR & CO., A MEMBER OF DELOITTE TOUCHE TOHMATSU, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2, AND TO AUTHORIZE THE BOARD OF DIRECTORS, UPON RECOMMENDATION OF THE AUDIT COMMITTEE, TO FIX THE REMUNERATION OF SUCH INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. M Y For Y TO RE-ELECT DR. MOSHE BENBASSAT AS CLASS III DIRECTOR TO THE BOARD OF DIRECTORS OF THE COMPANY, TO HOLD OFFICE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS OF THE COMPANY TO BE HELD IN 2 M Y For Y TO RE-ELECT DR. SHLOMO NASS AS CLASS III DIRECTOR TO THE BOARD OF DIRECTORS OF THE COMPANY, TO HOLD OFFICE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS OF THE COMPANY TO BE HELD IN 2 M Y For Y TO RE-ELECT MS. NIRA DROR AS "EXTERNAL DIRECTOR" OF THE COMPANY (AS SUCH TERM IS DEFINED IN THE ISRAELI COMPANIES LAW 5759-1999), TO HOLD OFFICE AS EXTERNAL DIRECTOR FOR AN ADDITIONAL THREE YEAR TERM, AND TO APPROVE HER COMPENSATION AS EXTERNAL DIRECTOR. M Y For Y TO RE-ELECT MR. SHAI BEILIS AS "EXTERNAL DIRECTOR" OF THE COMPANY (AS SUCH TERM IS DEFINED IN THE ISRAELI COMPANIES LAW 5759-1999), TO HOLD OFFICE AS EXTERNAL DIRECTOR FOR AN ADDITIONAL THREE YEAR TERM, AND TO APPROVE HIS COMPENSATION AS EXTERNAL DIRECTOR. M Y For Y TO APPROVE THE GRANT OF OPTIONS TO DR. MOSHE BENBASSAT FOR THE PURCHASE OF 150, M Y For Y Intest Corporation INTT 6/27/2012 Directors Recommend: Alyn R Holt, Robert E Mattiessen, sturart F Daniels, PhD, James W Schwartz, Esq, Thomas J Reilly M Y For Y RATIFICATION OF THE SELECTION OF MCGLADREY & PULLEN, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. M Y For Y MFRI, Inc. MFRI 6/28/2012 Directors Recommend: David Unger, Bradley E Mautner, Dennis Kessler, Arnold F Brookstone, Eugene Miller, Stephen B Schwartz, Michael J Gade, Mark A Zorko M Y For Y TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANT FOR THE FISCAL YEAR ENDING JANUARY 31, 2013. M Y For Y SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Perritt Funds, Inc. By (Signature and Title) ­­­­­ /s/ Michael J. Corbett Michael J. Corbett President (Principal Executive Officer) Date 8/16/2012
